IN THE UNITED STATES DISTRICT COURT                                                       May 27, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                    :

 HEDGEYE RISK MANAGEMENT, LLC,                      :

                                                    :    No. 1:21-cv-03687-ALC

                               Plaintiff,           :    Judge Andrew L. Carter, Jr.

        v.                                          :

 DARIUS DALE,                                       :

                                                    :

                               Defendant.           :



   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, by and among the parties hereto

(collectively, the “Parties” and individually a “Party”), through their undersigned counsel, that

the following provisions of this Protective Order (the “Order”) shall govern disclosure and use

by the parties of all documents, testimony, exhibits, interrogatory answers, responses to requests

for admission, and any other materials and information disclosed or provided in the above-

referenced action.

                           CONFIDENTIALITY DESIGNATIONS

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as Confidential or

Highly Confidential — Attorneys’ Eyes Only pursuant to this Protective Order, no person
subject to this Protective Order may disclose such Confidential or Highly Confidential Discovery

Material to anyone else except as this Protective Order expressly permits.

         2.    The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of information (regardless of how it is generated, stored or

maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

26(c).

         3.    The Producing Party may designate as Highly Confidential — Attorneys’ Eyes

Only the portion of such material that it reasonably and in good faith believes consists of

commercially sensitive information or items, disclosure of which to another Party or non-Party

would create a substantial risk of competitive harm that could not be avoided by less restrictive

means.

         4.    Hard Copy Documents. With respect to the Confidential portion of any

Discovery Material other than deposition transcripts and exhibits, the Producing Party or its

counsel may designate such portion as “Confidential” or “Highly Confidential — Attorneys’

Eyes Only” by stamping or otherwise clearly marking as “Confidential” or “Highly Confidential

— Attorneys’ Eyes Only” the protected portion in a manner that will not interfere with legibility.

         5.    Electronically Produced Documents. When documents are produced in electronic

form, the Receiving Party shall print and use electronic versions of documents in such a manner

that the confidentiality designations are readily apparent to one viewing the file. The Receiving

Party shall ensure that all copies of electronic documents that are used in depositions, hearings,

filings, and otherwise are clearly designated with the appropriate confidentiality designations.




                                                 2
       6.      Native and/or Other Electronic Materials. All Discovery Material not reduced to

hard copy, tangible, or physical form or that cannot be conveniently designated as set forth in

Paragraphs 4 or 5 shall be designated by informing the Receiving Party of the designation in

writing, by embedding the designation in the file name, and/or by providing the designation in

the load file or other similar database, table or chart accompanying said production. To the

extent the Receiving Party subsequently generates any permitted copies of this information,

whether electronic or hard copy, it shall ensure that all such copies are clearly designated with

the appropriate confidentiality designations.

       7.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as “Confidential” or “Highly Confidential — Attorneys’ Eyes Only” either

by: (a) indicating on the record during the deposition that a question calls for information that is

Confidential or Highly Confidential — Attorneys’ Eyes Only, in which case the reporter will

bind the transcript of the designated testimony in a separate volume and mark it as “[Confidential

or Highly Confidential — Attorneys’ Eyes Only] Information Governed by Protective Order”; or

(b) notifying the reporter and all counsel of record, in writing, within 30 days after a deposition

has concluded, of the specific pages and lines of the transcript that are to be designated as

“Confidential” or “Highly Confidential — Attorneys’ Eyes Only” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s

counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Highly Confidential — Attorneys’ Eyes Only.

       8.      The provisions of this Protective Order with respect to Confidential or Highly

Confidential Discovery Material shall not apply to information that (a) was, is, or becomes

                                                  3
public knowledge without fault of the Receiving Party and not in violation of this Protective

Order; (b) is lawfully acquired in good faith from a third party not subject to this Protective

Order, such third party being lawfully in possession of it and under no obligation of

confidentiality to the Producing Party; (c) was lawfully possessed by the Receiving Party prior to

first receipt of the material from the Producing Party, provided such information was not

received directly, or indirectly, from the Producing Party and/or covered by an applicable

privilege or other protection from disclosure; (d) is discovered independently by the Receiving

Party by means that do not constitute a violation of this Protective Order; or (e) was submitted to

any governmental entity by the Producing Party without request for confidential treatment.

       9.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with section

2(A) of this Court’s Individual Practices.

                              LIMITATIONS ON DISCLOSURE

       10.     Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Protective Order may disclose such information only to the

following persons:

               a.      the Parties to this action;

               b.      counsel retained specifically for this action, including any paralegal,

               clerical, or other assistant that such outside counsel employs and assigns to

               this matter;




                                                     4
c.        outside vendors or service providers (such as copy-service providers or

document-management consultants) that counsel hire and assign to this

matter;

d.        any translators and interpreters, and professional jury or trial consultants,

provided such person has first executed a Non-Disclosure Agreement in the

form annexed as an Exhibit hereto;

e.        any mediator or arbitrator that the Parties engage in this matter or

that this Court appoints, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto as to any

document, its author, its addressee, and any other person indicated on the

face of the document as having received a copy;

f.        any witness who counsel for a Party in good faith believes may be called

to testify at trial or deposition in this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

g.        any person a Party retains to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided

such person has first executed a Non-Disclosure Agreement in the form annexed

as an Exhibit hereto and is not a current officer, director, board member, or

employee of the Producing Party or of a competitor of the Producing Party, nor

anticipated at the time of retention to become an officer, director, board member,

or employee of the Producing Party or of a competitor of the Producing Party;

h.        stenographers engaged to transcribe depositions the Parties conduct in this

action; and

                                    5
               i.        this Court, including any appellate court, its support personnel, and court

               reporters.

       11.     Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 10(d), 10(e), 10(g), or 10(h) above, counsel must provide a copy of this

Protective Order to such person, who must sign a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto stating that he or she has read this Protective Order and agrees to

be bound by its terms.

       12.     Where a Producing Party has designated Discovery Material as Highly

Confidential — Attorneys’ Eyes Only, other persons subject to this Protective Order may

disclose such information only to the following persons:

       a.      the outside counsel of record in this action for the party receiving the Discovery

       Material (“Receiving Party”), as well as employees of said outside counsel of record to

       whom it is reasonably necessary to disclose the information for this litigation;

       b.      in-house counsel of a Party;

       c.      this Court, including any appellate court, its support personnel, and court

       reporters;

       d.      any persons identified in subparagraphs 10(c)-(e) and 10(h) to whom disclosure is

       reasonably necessary for this litigation and who have signed the Non-Disclosure

       Agreement in the form annexed as an Exhibit;

       e.      Experts or consultants of the Receiving Party (1) to whom disclosure is

       reasonably necessary for this litigation (2) who have signed the Non-Disclosure

       Agreement in the form annexed as an Exhibit; and (3) if the Disclosing Party does not

       object within ten court days following a written request by the Receiving Party including:

                                                   6
                      i.       the expert's full name and the city and state of his or her primary

                               residence;

                     ii.       a copy of the expert's current resume or curriculum vitae;

                    iii.       an identification of each person or entity from whom the expert has

                               received compensation or funding for work in his or her area of

                               expertise or to whom the expert has provided professional services,

                               including in connection with a litigation, at any time during the

                               preceding five years;

                     iv.       an identification of each litigation in connection with which the

                               expert has offered any testimony through a declaration or report or

                               at a deposition or trial during the preceding ten years; and

                     v.        an identification of the categories of Highly Confidential

                               Information that the Receiving Party seeks permission to disclose

                               to the expert.

       13.     Any Party who requests additional limits on disclosure, may at any time before

the trial of this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with section 2(A) of

this Court’s Individual Practices.

       14.     Recipients of Confidential or Highly Confidential — Attorneys’ Eyes Only

Discovery Material under this Protective Order may use such material solely for the prosecution

and defense of this action and any appeals thereto, and not for any business, commercial, or

competitive purpose or in any other litigation proceeding. Nothing contained in this Protective

                                                  7
Order, however, will affect or restrict the rights of any Party with respect to its own documents

or information produced in this action.

                      INADVERTENT OR IMPROPER DISCLOSURE

       15.     If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential or Highly Confidential — Attorneys’ Eyes Only some

portion(s) of Discovery Material that it previously produced without limitation, the Producing

Party may so designate such material by so apprising all prior recipients in writing. Thereafter,

this Court and all persons subject to this Protective Order will treat such designated portion(s) of

the Discovery Material as Confidential or Highly Confidential — Attorneys’ Eyes Only.

       16.     Nothing contained in this Protective Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

       17.     Each person who has access to Discovery Material designated as Confidential or

Highly Confidential — Attorneys’ Eyes Only pursuant to this Protective Order must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

       18.     If any Discovery Material is improperly disclosed to any person other than in a

manner authorized by this Protective Order, the Party responsible for the disclosure or

knowledgeable of such disclosure, upon discovery of the disclosure, shall (a) notify in writing

the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

unauthorized copies of the Protected Material, (c) inform the person or persons to whom

unauthorized disclosures were made of all the terms of this Protective Order, and (d) request




                                                  8
such person or persons to execute the “Non-Disclosure Agreement” that is attached hereto as an

exhibit.

                            PRIVILEGE AND WORK PRODUCT

       19.     Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), if information subject to

a claim of attorney-client privilege, work-product protection, or any other applicable claim of

privilege or protection is inadvertently or unintentionally produced, such production shall in no

way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of privilege or

protection for such information. Upon request by the Producing Party, the Receiving Party shall

promptly return, sequester, or destroy the specified information and any copies it has; must not

use or disclose the information until the claim is resolved; must take reasonable steps to retrieve

the information if the Party disclosed it before being notified; and may promptly present the

information to the Court under seal for a determination of the claim. The Producing Party must

preserve the information until the claim is resolved. Nothing in this paragraph shall prejudice

the right of any Party to seek discovery of communications, documents, and things to which a

claim of privilege has been made.

       20.     Drafts of reports of testifying experts, and reports and other written materials,

including drafts, of consulting experts, shall not be discoverable. Such materials shall be treated

as attorney work product for the purposes of this case and Protective Order.

                                       COURT FILINGS

All Confidential Discovery Material filed with the Court pursuant to section 6(C) of this Court’s

Individual Practices, and all portions of pleadings, motions or other papers filed with the Court

that disclose such Confidential Discovery Material shall be filed under seal with the Clerk of the

Court and kept under seal until further order of the Court.

                                                 9
                                       MISCELLANEOUS

       21.     Nothing in this Protective Order will prevent any Party from producing any

Confidential or Highly Confidential — Attorneys’ Eyes Only Discovery Material in its

possession in response to a lawful subpoena or other compulsory process, or if required to

produce by law or by any government agency having jurisdiction, provided that such Party gives

written notice to the Producing Party as soon as reasonably possible, and if permitted by the

time allowed under the request, at least 10 days before any disclosure. Upon receiving such

notice, the Producing Party will bear the burden to oppose compliance with the subpoena, other

compulsory process, or other legal notice if the Producing Party deems it appropriate to do so.

In the event a discovery request would require the production of any document or information

that is subject to an obligation of confidentiality to a non-party, the Party that received the

request shall disclose the existence of the requested documents or information to the requesting

Party, but shall not be required to immediately produce the documents or information. Instead,

the would-be Producing Party must provide the non-party with written notice as soon as

reasonably possible. The notice must state that the requested documents or information will be

produced subject to this Protective Order unless the non-party seeks a protective order from the

Court within fifteen (15) calendar days of receiving notice. This Protective Order must be

appended to the notice. The non-party may require the designation of the requested documents

as Confidential or Highly Confidential — Attorneys’ Eyes Only. If no protective order is

sought by the non-party, the documents may be produced in response to a proper discovery

request. Nothing in this Protective Order will relieve any party of any obligations of

confidentiality or non-use that may have arisen by operation of law or by prior agreement.




                                                  10
                            FINAL DISPOSITION OF THIS ACTION

       22.     Within 60 days of the final disposition of this action — including all appeals —

all recipients of Confidential or Highly Confidential — Attorneys’ Eyes Only Discovery

Material must either return it — including all copies thereof — to the Producing Party, or, upon

permission of the Producing Party, destroy such material — including all copies thereof. In

either event, by the 60-day deadline, the recipient must certify its return or destruction by

submitting a written certification to the Producing Party that affirms that it has not retained any

copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of

the Confidential or Highly Confidential — Attorneys’ Eyes Only. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential or Highly

Confidential — Attorneys’ Eyes Only. Any such archival copies that contain or constitute

Confidential or Highly Confidential — Attorneys’ Eyes Only Discovery Material remain subject

to this Protective Order.

       23.     This Protective Order will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential or Highly Confidential —

Attorneys’ Eyes Only Discovery Material is produced or disclosed.

       24.     This Court will retain jurisdiction over all persons subject to this Protective

Order to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.




                                                 11
      SO STIPULATED AND AGREED.

Dated:                               Dated:

/s/ Eric A. Prager                   /s/ Michelle N. Holmes
                                     Michelle N. Holmes
VENABLE LLP                          49 Leavenworth Street, Suite 200
Eric A. Prager                       Waterbury, CT 06702
1270 Avenue of the Americas          Tel: 203-596-1091
New York, NY 10020
Tel.: 212-307-5500                   Attorney for Darius Dale
Fax: 212-307-5598
EAPrager@Venable.com

Thomas E. Wallerstein
(admitted pro hac vice)
101 California Street, Suite 3800
San Francisco, CA 94111
Tel: 415-653-3750
Fax: 415-653-3755
TWallerstein@Venable.com

Attorneys for
Hedgeye Risk Management, LLC


                                     SO ORDERED.


Dated:__________________
      May 27, 2021                   ____________________________
                                     Honorable Andrew L. Carter, Jr.
                                     United States District Judge




                                    12
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     :

 HEDGEYE RISK MANAGEMENT, LLC,                       :

                                Plaintiff,           :     No. 1:21-cv-03687-ALC

         v.                                          :     Judge Andrew L. Carter, Jr.

 DARIUS DALE,                                        :

                                Defendant.           :

                                                     :


                              NON-DISCLOSURE AGREEMENT

       I, ___________________________________________, acknowledge that I have read

and understand the Protective Order in this action governing the non-disclosure of those portions

of Discovery Material that have been designated as Confidential or Highly Confidential —

Attorneys’ Eyes Only. I agree that I will not disclose such Confidential or Highly Confidential

— Attorneys’ Eyes Only Discovery Material to anyone other than for purposes of this litigation

and that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from which I am submitting myself to the jurisdiction of the United States District Court

for the Southern District of New York for the purpose of any issue or dispute arising hereunder

and that my willful violation of any term of the Protective Order could subject me to punishment

for contempt of Court.



                                                Dated:
